DETAILED ACTION
1. 	This Advisory Action is in response to Applicant's After Final Amendment filed on July 5, 2022. 
In the Amendment After Final filed on July 5, 2022 at page 9, the Applicant states that:
“Specifically, the Office Action argues that the step of communicating the Wi-Fi mobility decision
(step 612 in FIG. 6 and step 708 in FIG. 7) as teaching the sending of the indication information,
Office Action, p. 5 and 25-26. However, as shown in the above-cited portions of Teyeb, the WiFi
mobility decision is sent from the RNC to a Wi-Fi Access control (220) or a terminal (701). As
disclosed in Teyeb, RNC is a wireless access device in the wireless access network and, therefore,
is not a policy control device recited in the claim. While Teyeb teaches a Policy Control Rule
Function (PCRF) 350 in paragraph [0053], Teyeb does not teach that the PCRF 350 sends the WiFi
mobility decision. Instead, as discussed previously, it's the RNC that sends the Wi-Fi mobility
decision. Therefore, Teyeb has not been shown to teach or suggest that the policy control device
sends the indication information including the terminal identifier and at least a portion of the available wireless network set to a packet core network device”

In response to Applicant's argument above: the Applicant acknowledges that Teyeb discloses a Policy Control Rule Function (PCRF) 350 in paragraph [0053]. Teyeb at figures 6 and 7 clearly discloses that the RNC and the Wi-Fi Access control carries out messages between a mobile device and the core mobile network. So messages originated by the PCRF such as “indication information including the terminal identifier” are routed through the RNC to its final destination. Therefore, the RNC can be interpreted as sending “indication information including the terminal identifier” as claimed.
In the Amendment After Final filed on July 5, 2022 at page 9, the Applicant states that:
	“In addition, as shown in the above-cited portions of Teyeb, the Wi-Fi mobility decision is
sent from the RNC to a Wi-Fi Access control (220) or a terminal (701). As disclosed in Teyeb,
Wi-Fi Access control 220 is a Wi-Fi access device in the Wi-Fi access network and, therefore, is
not a packet core network device recited in the claim. While Teyeb teaches a Packet Data Network
(PDN) Gateway (GW) 320 in paragraph [0053], Teyeb does not teach that the PDN GW 320
receives the Wi-Fi mobility decision. Instead, as discussed previously, it's the Wi-Fi AC 220 or
the terminal 701 that receives the Wi-Fi mobility decision. Therefore, Teyeb has not been shown
to teach or suggest that the policy control device sends the indication information including the
terminal identifier and at least a portion of the available wireless network set to a packet core
network device”
In response to Applicant's argument above: the Applicant acknowledges that Teyeb discloses a Packet Data Network (PDN) Gateway (GW) 320 in paragraph [0053]. Teyeb at figures 6 and 7 clearly discloses that the RNC and the Wi-Fi Access control carries out messages between a mobile device and the core mobile network. So messages originated by the PCRF such as “indication information including the terminal identifier” are routed through the RNC to its final destination. 
Therefore, the argued features are written such that they read upon the cited reference(s).

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 15, 2022